


Exhibit 10.2
GUARANTY
THIS GUARANTY (this “Guaranty”) dated as of May 11, 2012, executed and delivered
by each of the undersigned and the other Persons from time to time party hereto
pursuant to the execution and delivery of a Joinder Agreement (all of the
undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of U.S. BANK NATIONAL ASSOCIATION, in
its capacity as Administrative Agent (together with its successors and assigns
in such capacity, the “Administrative Agent”) for the Lenders (as defined
herein) under that certain Term Loan Agreement dated as of even date herewith
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among COLONIAL REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), the
Administrative Agent for the benefit of itself and the Lenders (the Lenders, and
together with the Administrative Agent, each individually a “Credit Party,” and
collectively, the “Credit Parties”), and the other parties thereto.
WHEREAS, pursuant to the Term Loan Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Term Loan Agreement;
WHEREAS, either (i) the Borrower is the owner, directly or indirectly, of at
least a majority of the issued and outstanding Equity Interests in each
Guarantor, or (ii) each Guarantor is the owner, directly or indirectly of a
substantial amount of the Equity Interests in Borrower;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Credit Parties making such financial accommodations available
to the Borrower under the Term Loan Agreement and, accordingly, each Guarantor
is willing to guarantee each Loan Party's obligations to the Credit Parties on
the terms and conditions contained herein; and
WHEREAS, each Guarantor's execution and delivery of this Guaranty is a condition
to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1.    Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties, jointly and severally with the other Guarantors, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all of the following (collectively referred to as the “Guarantied
Obligations”): (a) all indebtedness and obligations owing by any Loan Party to
any Credit Party under or in connection with the Term Loan Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Loans, and the payment of all interest, Fees, charges,
attorneys' fees and other amounts payable to any Credit Party thereunder or in
connection therewith; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable

1

--------------------------------------------------------------------------------




attorneys' fees and disbursements, that are incurred by the Credit Parties in
the enforcement of any of the foregoing or any obligation of such Guarantor
hereunder; and (d) all other Obligations, including any Obligations which would
become due but for the operation of the Bankruptcy Code or other Applicable Law.
Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment and performance when due, and not of collection, and a debt
of each Guarantor for its own account. Accordingly, none of the Credit Parties
shall be obligated or required before enforcing this Guaranty against any
Guarantor: (a) to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by a Credit Party which may
secure any of the Guarantied Obligations; or (d) to exercise any rights of
set-off or other rights or remedies against any deposit account or credit on the
books of any Credit Party or any other Person or to any other guarantor of all
or part of the Guarantied Obligations.
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Credit
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, reduced, diminished, impaired, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):
(a)
(i) any change in the amount, interest rate or due date or other term of any of
the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Term Loan Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Term Loan Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b)
any lack of validity or enforceability of the Term Loan Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c)
any furnishing to a Credit Party of any security for the Guarantied Obligations,
or any sale, exchange, release or surrender of, or realization on, any
collateral, if any, securing any of the Obligations;

(d)
any settlement or compromise of any of the Guarantied Obligations, any security
therefor, or any liability of any other party with respect to the Guarantied
Obligations, or any subordination of the payment of the Guarantied Obligations
to the payment of any other liability of the Borrower or any other Loan Party;


2

--------------------------------------------------------------------------------




(e)
any act or failure to act by Borrower, any other Loan Party or any other Person
which may adversely affect such Guarantor's subrogation rights, if any, against
the Borrower to recover payments made under this Guaranty;

(f)
any nonperfection or impairment of any security interest or other Lien, if any,
on any collateral, if any, securing in any way any of the Obligations;

(g)
any application of sums paid by the Borrower, any other Guarantor or any other
Person with respect to the liabilities of the Loan Parties, regardless of what
liabilities of the Loan Parties remain unpaid;

(h)
any statute of limitations in any action hereunder or for the collection of the
Notes or for the payment or performance of the Guarantied Obligations;

(i)
the incapacity or lack of authority of any Loan Party or any other Person, or
the failure of any Credit Party to file or enforce a claim against the estate
(either in administration, bankruptcy or in any other proceeding) of Borrower or
any Guarantor or any other Person, or any legal obligation to discharge any of
the Guarantied Obligations by any Loan Party for any reason whatsoever,
including, without limitation, in any insolvency, bankruptcy or reorganization
of any Loan Party;

(j)
the dissolution or termination of the existence of the Borrower, any Guarantor
or any other Person;

(k)
the voluntary or involuntary liquidation, sale or other disposition of all or
substantially all of the assets of the Borrower, any Guarantor or any other
Person;

(l)
the voluntary or involuntary receivership, insolvency, bankruptcy, assignment
for the benefit of creditors, reorganization, assignment, composition,
readjustment of or any similar proceeding affecting the Borrower, any Guarantor
or any other Person, or any of the Borrower's, any Guarantor's, any other
Person's properties or assets;

(m)
the damage, destruction, condemnation, foreclosure or surrender of all or any
part of any Property or any of the improvements located thereon;

(n)
the failure of a Credit Party to give notice of the existence, creation or
incurrence of any new or additional indebtedness or obligation or of any action
or nonaction on the part of any other Person whomsoever in connection with any
Guarantied Obligation;

(o)
any failure or delay of a Credit Party to commence an action or assert any
demand against the Borrower, any Guarantor or any other Person, to assert or
enforce any rights or remedies against the Borrower arising under the Notes, the
other Loan Documents, or Applicable Law, or to realize upon or perfect any Lien
upon any security, if any;

(p)
any failure of any duty on the part of a Credit Party to disclose to any
Guarantor any facts it may now or hereafter know regarding the Borrower, any
Guarantor or any other Person or the Properties or any of the improvements
located thereon, whether such facts materially increase the risk to the
Guarantors or not;

(q)
failure to accept or give notice of acceptance of this Guaranty by the Credit
Parties;


3

--------------------------------------------------------------------------------




(r)
failure to make or give notice of presentment and demand for payment of any of
the indebtedness or performance of any of the Guarantied Obligations;

(s)
failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of the Guarantied Obligations;

(t)
except as otherwise specifically provided in this Guaranty, any and all other
notices whatsoever to which the Guarantors might otherwise be entitled;

(u)
any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of the Guaranteed Obligations;

(v)
the compromise, settlement, release or termination of any or all of the
obligations of the Borrower under the Notes or the other Loan Documents;

(w)
any transfer by the Borrower, any Guarantor or any other Person of all or any
part of the security, if any, encumbered by the Loan Documents; or

(x)
to the fullest extent permitted by law, any other legal, equitable or surety
defenses, counterclaims, or rights of set-off whatsoever to which any Guarantor
or the Borrower might otherwise be entitled or any other circumstances which
might otherwise constitute a discharge of a Guarantor (other than indefeasible
payment in full or, as to a Guarantor, a release of such Guarantor pursuant to
and as provided in the Term Loan Agreement or as approved by all of the
Lenders), it being the intention that the obligations (including the payment and
performance of the Guarantied Obligations) of the Guarantors hereunder are
absolute, unconditional and irrevocable.

Section 4.    Action with Respect to Guarantied Obligations. The Credit Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Term Loan Agreement or any other Loan Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral, if
any, securing any of the Obligations; (d) release any other Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against
Borrower, any other Guarantor or any other Person; and (e) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Administrative Agent shall elect.
Section 5.    Indemnification. Without limiting any of their indemnification
obligations under the Term Loan Agreement or the other Loan Documents, and
without duplication of any indemnification provided for under the Term Loan
Agreement or the other Loan Documents, each of the Guarantors, jointly and
severally, shall indemnify the Credit Parties and each of their Subsidiaries and
Affiliates, and each of their respective stockholders, directors, officers,
employees, agents, attorneys, and advisors (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
damages, actual out-of-pocket losses, claims, actions, causes of action,
settlement payments, obligations, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee,

4

--------------------------------------------------------------------------------




incurred, suffered, sustained or required to be paid by, or asserted against,
any Indemnitee arising out of, in any way connected with, or as a result of, (i)
the execution or delivery of this Guaranty, the Term Loan Agreement or any other
Loan Document or any other agreement or instrument contemplated hereby, the
performance by the Guarantors of their respective obligations thereunder, or the
consummation of the transactions contemplated by the Term Loan Agreement and the
other Loan Documents or any other transactions contemplated hereby or thereby,
or (ii) any actual or prospective claim, litigation, investigation or proceeding
relating to or arising from any of the foregoing, whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided, however, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
The provisions of this Section shall survive and remain in full force and effect
regardless of the repayment of the Guaranteed Obligations or the termination of
this Guaranty or any provision hereof.
Section 6.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
Section 7.    Inability to Accelerate. If the Credit Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Credit Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.
Section 8.    Reinstatement of Guarantied Obligations. If a claim is ever made
on a Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including Borrower or a trustee in bankruptcy for Borrower),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding on it, notwithstanding any
revocation hereof, any release herefrom, or the cancellation of the Term Loan
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Credit Parties for the amounts so repaid or recovered to the same extent as
if such amount had never originally been paid to such Credit Party.
Section 9.    No Contest with Credit Parties; Subordination. So long as any
Guarantied Obligation remains unpaid or undischarged, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any set-off or counterclaim
against any Loan Party in respect of any liability of the Guarantors to any Loan
Party or, in proceedings under federal bankruptcy law or insolvency proceedings
of any nature, prove in competition with any Credit Party in respect of any
payment hereunder or be entitled to have the benefit of any counterclaim or
proof of claim or dividend or payment by or on behalf of any Loan Party or the
benefit of any other security for any obligation hereby guaranteed which, now or
hereafter, any Credit Party may hold or in which it may have

5

--------------------------------------------------------------------------------




any share. Except as expressly provided in the Contribution Agreement, the
Guarantors hereby expressly waive any right of contribution from or indemnity
against any Loan Party, whether at law or in equity, arising from any payments
made by the Guarantors pursuant to the terms of this Guaranty, and the
Guarantors acknowledge that the Guarantors have no right whatsoever to proceed
against any Loan Party for reimbursement of any such payments. In connection
with the foregoing, the Guarantors expressly waive any and all rights of
subrogation to the Credit Parties against any Loan Party, and the Guarantors
hereby waive any and all rights to enforce any remedy which a Credit Party may
have against any Loan Party and any and all rights to participate in any
collateral for any Loan Party's obligations under the Loan Documents. The
Guarantors hereby subordinate any and all indebtedness of any Loan Party now or
hereafter owed to the Guarantors to all indebtedness and other obligations of
the Borrower and other Loan Parties to the Credit Parties, and agree with the
Credit Parties that the: (a) Guarantors shall not demand or accept any payment
from any Loan Party on account of such indebtedness, provided that, without
modifying any limitations on Indebtedness in the Term Loan Agreement, the
Guarantors shall be entitled to receive and retain payments of indebtedness made
by the Borrower to the Guarantors so long as no Default or Event of Default
shall exist at the time of such payment and no Default or Event of Default shall
occur as a result of any such payment, (b) Guarantors shall not claim any offset
or other reduction of Guarantors' obligations hereunder because of any such
indebtedness, and (c) Guarantors shall not take any action to obtain any
interest in any of the security described in and encumbered by the Loan
Documents, if any, because of any such indebtedness; provided, however, that, if
the Administrative Agent so requests, such indebtedness shall be collected,
enforced and received by the Guarantors as trustee for the Administrative Agent
(for the benefit of itself and the Lenders) and be paid over to the
Administrative Agent in accordance with the Term Loan Agreement on account of
the indebtedness and other obligations of the Borrower and other Loan Parties to
the Credit Parties, but without reducing or affecting in any manner the
liability of the Guarantors under the other provisions of this Guaranty except
to the extent the principal amount of such outstanding indebtedness shall have
been reduced by such payment.
Section 10.    Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.
Section 11.    Set-off. Subject to Section 3.3 of the Term Loan Agreement, and
in addition to any rights now or hereafter granted under any of the other Loan
Documents or Applicable Law and not by way of limitation of any such rights,
each Guarantor hereby authorizes the Credit Parties, any Affiliate thereof and
any Participant at any time during the continuance of an Event of Default,
without any prior notice to such Guarantor or to any other Person, any such
notice being hereby expressly waived, but in the case of a Credit Party, any
Affiliate of such Credit Party, or a Participant other than the Administrative
Agent subject to receipt of the prior written consent of the Requisite Lenders
in accordance with the Term Loan Agreement, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by such Credit Party, any
Affiliate of such Credit Party, or a Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured.
Promptly following any such set-off, the Person effecting such setoff shall
notify the applicable Guarantor and, if such Person is not the Administrative
Agent, the Administrative Agent, thereof and of the application of such set-off,
provided that the failure to give such notice shall not invalidate such set-off.

6

--------------------------------------------------------------------------------




Section 12.    Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor's properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor's properties or
assets, and, irrespective of whether the indebtedness or other obligations of
Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of the Borrower guaranteed hereby, and to
collect and receive any money or other property payable or deliverable on any
such claim. The Guarantors covenant and agree that upon the commencement of a
voluntary or involuntary bankruptcy proceeding by or against the Borrower, the
Guarantors shall not seek a supplemental stay or otherwise pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Reform Act of 1978, as amended
(the “Bankruptcy Code”), or any other debtor relief law (whether statutory,
common law, case law, or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, to stay, interdict,
condition, reduce or inhibit the ability of the Credit Parties to enforce any
rights of the Credit Parties against the Guarantors by virtue of this Guaranty
or otherwise. If a Credit Party is prevented under Applicable Law or otherwise
from demanding or accelerating payment of any of the Guarantied Obligations by
reason of any automatic stay or otherwise, the Credit Parties shall be entitled
to receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.
Section 13.    Additional Guarantors; Release of Guarantors. Pursuant to Section
7.12 of the Term Loan Agreement, Material Subsidiaries that are not also
Excluded Subsidiaries are required to become Guarantors by, among other things,
executing and delivering to Administrative Agent a Joinder Agreement. Any
Subsidiary which executes and delivers to the Administrative Agent a Joinder
Agreement shall be a Guarantor for all purposes hereunder. Under certain
circumstances described in Section 7.12(b) of the Term Loan Agreement, certain
Subsidiaries may obtain from the Administrative Agent, if the Administrative
Agent is authorized to do so under the Term Loan Agreement, a written release
from this Guaranty pursuant to the provisions of such Section 7.12, and upon
obtaining such written release, any such Subsidiary shall no longer be a
Guarantor hereunder, provided, however, that the conditions to such release set
forth in such Section 7.12(b) are satisfied immediately before giving effect to
such release. In the event any such conditions to such release are later found
to have not been satisfied, then any such release shall be deemed null and void
and the Affiliate of the Borrower that was the subject of such release shall
instead be deemed to have remained a Guarantor hereunder for all purposes of
this Guaranty. A release of a Guarantor from the Guaranty pursuant to Section
7.12(b) shall not waive any later requirement which may arise under Section
7.12(a) pursuant to which such released Guarantor would be obliged to become
party hereto as a Guarantor. Each other Guarantor consents and agrees to any
such release and agrees that no such release shall affect its obligations
hereunder.
Section 14.    Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Credit Parties that in any Proceeding, such
Guarantor's maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Credit Parties) to
be avoidable, invalid, or unenforceable against such Guarantor, or subordinated
to the claims of any other creditor, in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance, invalidity, unenforceability or subordination to the claims of any
other creditor of

7

--------------------------------------------------------------------------------




the obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Credit Parties), shall be determined in any such Proceeding are
collectively referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance, or be held to be invalid or unenforceable, or the claims
of the Credit Parties hereunder would be subordinated to the claims of any other
creditor under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of any
Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties), to be subject to avoidance, invalidity, unenforceability,
or cause the claims of the Credit Parties to be subordinate to the claims of any
other creditor, under the Avoidance Provisions. This Section is intended solely
to preserve the rights of the Administrative Agent and the other Guarantied
Parties hereunder to the maximum extent that would not cause the obligations of
any Guarantor hereunder to be subject to avoidance, invalidity, or
unenforceability under the Avoidance Provisions, or the claims of the Credit
Parties to be subordinated to the claims of any other creditor under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Credit Parties that would not
otherwise be available to such Person under the Avoidance Provisions.
Section 15.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Credit Parties shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.
Section 16.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 17.    WAIVER OF JURY TRIAL.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE CREDIT PARTIES AND EACH GUARANTOR HEREBY WAIVES
ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE
IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY, ANY OTHER LOAN DOCUMENT, OR THE FEE
LETTERS OR IN CONNECTION WITH OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, ANY GUARANTOR, OR ANY CREDIT
PARTY OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
(b)    EACH OF THE GUARANTORS THE ADMINISTRATIVE AGENT AND EACH OTHER CREDIT
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY OTHER CREDIT PARTY, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS GUARANTY, ANY OTHER LOAN

8

--------------------------------------------------------------------------------




DOCUMENT, THE FEE LETTERS OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY OTHER CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY
OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.
Section 18.    Loan Accounts. Each Credit Party may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guarantied Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of a Credit Party to maintain such books and accounts shall
not in any way relieve or discharge any Guarantor of any of its obligations
hereunder.
Section 19.    Waiver of Remedies. The rights, remedies, powers, privileges, and
discretions of the Administrative Agent hereunder and under Applicable Law
(herein, the “Agent's Rights and Remedies”) shall be cumulative and not
exclusive of any rights or remedies which the Administrative Agent would
otherwise have. No delay or omission by the Administrative Agent in exercising
or enforcing any of the Agent's Rights and Remedies shall operate as, or
constitute, a waiver thereof. No waiver by the Lenders of any Event of Default
or of any default under any other agreement shall operate as a waiver of any
other default hereunder or under any other agreement. No single or partial
exercise of any of the Agent's Rights or Remedies, and no express or implied
agreement or transaction of whatever nature entered into between the
Administrative Agent and any Person, at any time, shall preclude the other or
further exercise of the Agent's Rights and Remedies. No waiver by the Credit
Parties of any of the Agent's Rights and Remedies on any one occasion shall be
deemed a waiver on any subsequent occasion, nor shall it be deemed a continuing

9

--------------------------------------------------------------------------------




waiver. The Agent's Rights and Remedies may be exercised at such time or times
and in such order of preference as the Administrative Agent may determine. The
Agent's Rights and Remedies may be exercised without resort or regard to any
other source of satisfaction of the Guarantied Obligations. No waiver of any
provisions of this Guaranty or any other Loan Document or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by Section 24 below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on any Guarantor in any case shall entitle such
Guarantor or any other Guarantor to any other or further notice or demand in the
same, similar or other circumstances.
Section 20.    Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations, the
cancellation of all the other Obligations and the termination or cancellation of
the Term Loan Agreement in accordance with its terms.
Section 21.    Successors and Assigns. Each reference herein to the
Administrative Agent or the other Credit Parties shall be deemed to include such
Person's respective successors and assigns in whose favor the provisions of this
Guaranty also shall inure, and each reference herein to each Guarantor shall be
deemed to include such Guarantor's permitted successors and assigns, upon whom
this Guaranty also shall be binding. The Lenders may, in accordance with the
applicable provisions of the Term Loan Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor's obligations
hereunder. Each Guarantor hereby consents to the delivery by the Administrative
Agent or any Lender to any Eligible Assignee or Participant (or any prospective
Eligible Assignee or Participant) of any financial or other information
regarding the Borrower or any Guarantor. No Guarantor may assign or transfer its
obligations hereunder to any Person without the prior written consent of all
Lenders and any such assignment or other transfer to which all of the Lenders
have not so consented shall be null and void.
Section 22.    JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 23.    Amendments; Waivers. Neither this Guaranty nor any provision
hereof may be waived, amended or modified except pursuant to a written agreement
entered into between the Administrative Agent and each Guarantor with respect to
whom such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 12.6 of the Term Loan Agreement.
Section 24.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.
Section 25.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender, at its
respective address for notices provided for in the Term Loan Agreement, or (c)
as to each such party at such other address as such party shall designate in a
written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

10

--------------------------------------------------------------------------------




Section 26.    Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27.    Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
Section 28.    Limitation of Liability. Neither the Administrative Agent, any
other Credit Party nor any Affiliate, officer, director, employee, attorney, or
agent of such Persons, shall have any liability with respect to, and each
Guarantor hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by a Guarantor in connection with, arising out of, or in any way
related to, this Guaranty or any of the other Loan Documents, or any of the
transactions contemplated by this Guaranty, the Term Loan Agreement or any of
the other Loan Documents. Each Guarantor hereby waives, releases, and agrees not
to sue the Administrative Agent, any other Credit Party or any of such Person's
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Term Loan Agreement or any of the other Loan
Documents, or any of the transactions contemplated by Term Loan Agreement or
financed thereby.
Section 29.    Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantors may be
delivered electronically pursuant to Section 8.5 of the Term Loan Agreement.
Section 30.    Definitions.
(a)    For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.
(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Term Loan Agreement.
Section 31.    Several Agreements. This Guaranty shall be construed as a
separate agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.
Section 32.    Counterparts. This Guaranty may be executed in counterparts, each
of which shall

11

--------------------------------------------------------------------------------




constitute an original but all of which, when taken together, shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Guaranty by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Guaranty.
[Signatures Begin on Next Page]

12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
under seal as of the date and year first written above.


GUARANTOR:
 
 
COLONIAL PROPERTIES TRUST, an
Alabama trust
 
 
By:
/s/ Jerry A. Brewer
Name:
Jerry A. Brewer
Title:
Executive Vice President - Finance









Signature Page to Guaranty

13